Name: Council Regulation (EU) 2015/981 of 23 June 2015 amending Regulation (EU) No 1388/2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: industrial structures and policy;  electronics and electrical engineering;  chemistry;  EU finance;  tariff policy;  wood industry;  trade;  iron, steel and other metal industries
 Date Published: nan

 25.6.2015 EN Official Journal of the European Union L 159/1 COUNCIL REGULATION (EU) 2015/981 of 23 June 2015 amending Regulation (EU) No 1388/2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) In order to ensure sufficient and uninterrupted supply of certain goods insufficiently produced in the Union and to avoid any disturbances on the market for certain agricultural and industrial products, autonomous tariff quotas have been opened by Council Regulation (EU) No 1388/2013 (1). Products within those tariff quotas can be imported into the Union at reduced or zero duty rates. For the reasons indicated, it is necessary to open, with effect from 1 July 2015, tariff quotas at zero duty rates for an appropriate volume as regards seven new products. (2) In certain cases, the existing autonomous tariff quotas of the Union should be adapted. In the case of two products, it is necessary to amend the product description for clarification purposes and in order to take into account the recent product developments. In the case of six other products, the quota volumes should be increased as such increase is in the interest of economic operators of the Union. (3) In the case of two products, the autonomous tariff quotas of the Union should be closed with effect from 1 July 2015 and converted into autonomous tariff suspensions, as there is no longer any need to limit the import volume. (4) It should be clarified that any mixtures, preparations or products made up of different components containing products subject to autonomous tariff quotas are not covered by the Annex to Regulation (EU) No 1388/2013. (5) Regulation (EU) No 1388/2013 should therefore be amended accordingly. (6) Since the amendments pursuant to this Regulation should take effect from 1 July 2015, this Regulation should apply from that date, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1388/2013 is amended as follows: (1) Article 1 is replaced by the following: Article 1 1. For the products listed in the Annex, autonomous tariff quotas of the Union shall be opened within which the autonomous Common Customs Tariff duties shall be suspended for the periods, at the duty rates, and up to the volumes indicated therein. 2. Paragraph 1 does not apply to any mixtures, preparations or products made up of different components containing products listed in the Annex.; (2) the Annex is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 23 June 2015. For the Council The President E. RINKÃ VIÃ S (1) Council Regulation (EU) No 1388/2013 of 17 December 2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products, and repealing Regulation (EU) No 7/2010 (OJ L 354, 28.12.2013, p. 319). ANNEX The Annex to Regulation (EU) No 1388/2013 is amended as follows: (1) the following rows for the tariff quotas with order numbers 09.2683, 09.2684, 09.2688, 09.2854, 09.2685, 09.2686, and 09.2687 are inserted following the order of the CN codes indicated in the second column of the table: Order number CN code TARIC Description Quota period Quota volume Quota duty (%) 09.2683 ex 2914 19 90 50 Calcium acetylacetonate (CAS RN 19372-44-2) for use in the manufacture of stabilisator systems in tablet form (1) 01.07.-31.12. 50 tonnes 0 % 09.2684 ex 2916 39 90 28 2,5-Dimethylphenylacetyl chloride (CAS RN 55312-97-5) 01.07.-31.12. 125 tonnes 0 % 09.2688 ex 2920 90 85 70 Tris (2,4-di-tert-butylphenyl)phosphite (CAS RN 31570-04-4) 01.07.-31.12. 3 000 tonnes 0 % 09.2854 ex 2924 19 00 85 3-Iodoprop-2-ynyl N-butylcarbamate (CAS RN 55406-53-6) 01.07.-31.12. 250 tonnes 0 % 09.2685 ex 2929 90 00 30 Nitroguanidine (CAS RN 556-88-7) 01.07.-31.12. 3 250 tonnes 0 % 09.2686 ex 3204 11 00 75 Colourants C.I. Disperse Yellow 54 (CAS RN 7576-65-0) and preparations based thereon with a colourant C.I. Disperse Yellow 54 content of 99 % or more by weight 01.07.-31.12. 1 250 kg 0 % 09.2687 ex 3907 40 00 25 Polymer blend of polycarbonate and poly(methyl methacrylate) with a polycarbonate content of 98,5 GHT or more, in the form of pellets or granules, with a luminous transmittance of 88,5 % or more, measured using a test sample with a thickness of 4 mm at a wavelength of Ã » = 400 nm (according to ISO 13468-2) 01.07.-31.12. 200 tonnes 0 % (2) the rows for the tariff quotas with order numbers 09.2664, 09.2972, 09.2665, 09.2645, 09.2834, 09.2835, 09.2629, and 09.2763 are replaced by the following: Order number CN code TARIC Description Quota period Quota volume Quota duty (%) 09.2664 ex 2008 60 39 30 Sweet cherries containing added spirit, with a sugar content of not more than 9 % by weight, of a diameter of not more than 19,9 mm, with stones, for use in chocolate products (2) 01.01.-31.12. 1 000 tonnes 10 % (3) 09.2972 2915 24 00 Acetic anhydride (CAS RN 108-24-7) 01.01.-31.12. 50 000 tonnes 0 % 09.2665 ex 2916 19 95 30 Potassium (E,E)-hexa-2,4-dienoate (CAS RN 24634-61-5) 01.01.-31.12. 8 250 tonnes 0 % 09.2645 ex 3921 14 00 20 Cellular block of regenerated cellulose, impregnated with water containing magnesium chloride and quaternary ammonium compounds, measuring 100 cm ( ± 10 cm) Ã  100 cm ( ± 10 cm) Ã  40 cm ( ± 5 cm) 01.01.-31.12. 1 700 tonnes 0 % 09.2834 ex 7604 29 10 20 Aluminium alloy rods with a diameter of 200 mm or more, but not exceeding 300 mm 01.01.-31.12. 2 000 tonnes 0 % 09.2835 ex 7604 29 10 30 Aluminium alloy rods with a diameter of 300,1 mm or more, but not more than 533,4 mm 01.01.-31.12. 1 000 tonnes 0 % 09.2629 ex 8302 49 00 91 Aluminium telescopic handle for use in the manufacture of luggage (2) 01.01.-31.12. 1 000 000 pieces 0 % 09.2763 ex 8501 40 20 ex 8501 40 80 40 30 Electric AC commutator motor, single-phase, with an output of 250 W or more, an input power of 700 W or more but not more than 2 700 W, an external diameter of more than 120 mm ( ± 0,2 mm) but not more than 135 mm ( ± 0,2 mm), a rated speed of more than 30 000 rpm but not more than 50 000 rpm, equipped with air-inducting ventilator, for use in the manufacture of vacuum cleaners (2) 01.01.-31.12. 2 000 000 pieces 0 % (3) the rows for the tariff quotas with order numbers 09.2677 and 09.2678 are deleted. (1) Suspension of duties is subject to Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). (2) Suspension of duties is subject to Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). (3) The specific duty shall apply.